DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered. 
Claims 1, 8, and 15 are amended in response to the last office action. Claims 1-20 are pending. Hyde, II et al, Iwamura et al, and Barrell et al were cited, previously.
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that a) Wilkins is not relevant art since the estimated time exceeding the threshold due to the disk access commands does not imply an overdriven disk array and decision to migrate data not based on actual system conditions.
The examiner respectfully disagrees. Wilkins teaches at least one overdriven-disk array of the primary storage is detected [e.g., “FIG. 2A shows an embodiment of the present invention wherein the execution time for the disk command queue indicates a high workload, and therefore a number of the disk read commands pending in the disk command queue are selected for migration to the NVSM. In one embodiment, the migration is carried out by reading the data from the disk, writing the data to the NVSM, and updating mapping information (logical block address (LBA) to physical block address (PBA)) so that the read commands are subsequently serviced by the NVSM” in col. 3, lines 3-13].  Wilkins teaches the primary volume mapped into the at least one overdriven disk array comprises a logical block address [e.g., “In one embodiment, the migration is carried out by reading the data from the disk, writing the data to the NVSM, and updating mapping information (logical block address (LBA) to physical block address (PBA)) so that the read commands are subsequently serviced by the NVSM” in col. 3, lines 8-13; “In one embodiment, if a copy of the data is already on the disk, migrating the data from the NVSM to the disk involves merely updating the LBA to PBA mapping” in col. 4, lines 13-16].  Wilkins further teaches the sequential read commands to the primary volume are identified, wherein the sequential read command are read commands that access adjacent addresses in the primary volume or addresses with some recognized patterns in the primary volume [e.g., “In yet another embodiment, the migration policy may select data to migrate to the NVSM based on a proximity of LBAs in the disk read commands. For example, sequential or near sequential LBAs may be selected for migration since they are typically associated with individual files accessed by the host” in col. 4, lines 50-55; “A repeating command sequence may be detected by evaluating the disk command queue each time the execution time exceeds a threshold, and identifying repeated disk access commands. A command sequence may be repeated, for example, each time a particular application is launched (e.g., in order to read configuration files). Migrating the data of read commands for repeated command sequences to the NVSM improves performance of the hybrid drive, for example, by decreasing application load time” in col. 4, lines 51-59].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, II et al [US 2015/0046668 A1] in view of Wilkins et al [US 9,268,499 B1] further in view of Barrell et al [US 2020/0104045 A1].
	As to claims 1, 8, and 15, Hyde, II et al teach a computer-implemented method for operating a data mirroring system comprising a primary storage and a secondary storage that maintains a synchronous copy of data in the primary storage [e.g., “In data mirroring systems, data is typically maintained in volume pairs, comprising a primary volume in a primary storage device and a corresponding secondary volume in a secondary storage device that includes an identical synchronous copy of the data maintained in the primary volume.  The primary and secondary volumes are identified by a copy relationship.  Primary and secondary storage controllers may be used to control access to the primary and secondary storage devices” in paragraph 0005; “Thus, a primary storage location and the secondary storage location may each be a storage volume” in paragraph 0026], the method comprising:
detecting, by one or more processors, at least one overdriven disk array of the primary storage [e.g., “In this example, a read operation is issued (block 400) by a host wherein the read operation is directed by the host to an address in a storage device in the primary storage system.  In the illustrated embodiment, an address for a read operation may include the device number or numbers of the storage device or devices on which the target data is stored, as well as an identification of the extents or tracks of that storage device or devices containing the target data” in paragraph 0061; “A determination (block 410) is made as to whether an excessive delay is encountered in completing the operation.  For example, a timer may be set for a predetermined time period or threshold upon issuance of the read operation” in paragraph 0062, “In accordance with the present description, it is appreciated that the resources of a secondary storage system may be underutilized, particularly as compared to the utilization of the primary storage system” in paragraph 0070; “Thus, by redirecting read operations to the secondary storage system, it is believed that workloads can benefit by improved I/O performance by lowering contention by transactions competing over resources” in paragraph 0071];
determining, by one or more processors, a primary volume compri8sing an address, mapped into the at least one overdriven disk array [e.g., “Furthermore, as used herein, the term "storage location" refers to a storage location containing one or more units of data storage such as one or more volumes, cylinders, tracks, extents, segments or any portion thereof, or other unit or units of data suitable for transfer.  Thus, a primary storage location and the secondary storage location may each be a storage volume, wherein the volumes are typically at geographically different sites” in paragraph 0026, “In the configuration illustrated in FIG. 1, the storage system 4a and the data storage 6a have been configured as a primary storage system and the primary storage, respectively.  Similarly, the storage system 4b and its data storage 6b have been configured as a secondary storage system and a secondary storage, respectively.  Hence, in the configuration depicted in FIG. 1, the storage system 4a will be referred to as a primary storage system 4a and the data storage 6a will be referred to as a primary storage 6a.  Similarly, the storage system 4b will be referred to as a secondary storage system 4b and the data storage 6b will be referred to as a secondary data storage 6b.  It is appreciated that the storage systems and storages may be reconfigured to change the associated primary and secondary roles within a copy relationship” in paragraph 0027, “In this example, a read operation is issued (block 400) by a host wherein the read operation is directed by the host to an address in a storage device in the primary storage system.  In the illustrated embodiment, an address for a read operation may include the device number or numbers of the storage device or devices on which the target data is stored” in paragraph 0061; “Thus, by redirecting read operations to the secondary storage system, it is believed that workloads can benefit by improved I/O performance by lowering contention by transactions competing over resources” in paragraph 0071];
identifying, by one or more processors, read commands to the primary volume, wherein the read commands access adjacent area in the primary volume [e.g., ‘extant’ or ‘track’ is known to be a contiguous/adjacent area of a storage or a specific number of contiguous/adjacent data blocks of a storage; “Thus, in a read operation from a storage device of the secondary storage system, serialization of the transaction including serialization of storage device access and extent range access is coordinated with the control unit of the primary storage system such as a storage controller of the primary storage system 4a” in paragraph 0054; “accessing same tracks of a storage device of the primary storage system and a storage device of the secondary storage system” in paragraph 0056; “In the illustrated embodiment, an address for a read operation may include the device number or numbers of the storage device or devices on which the target data is stored, as well as an identification of the extents or tracks of that storage device or devices containing the target data” in paragraph 0061; “Issue Read operation to address in primary storage system” at step 400 looped from steps 440, 450 in fig. 4; “In this example, one or more read operations are issued (block 500) by a host” in paragraph 0069];
generating, by one or more processors, at least one read stream comprising a series of the read commands to the primary volume [e.g., “In this example, a read operation is issued (block 400) by a host wherein the read operation is directed by the host to an address in a storage device in the primary storage system.  In the illustrated embodiment, an address for a read operation may include the device number or numbers of the storage device or devices on which the target data is stored, as well as an identification of the extents or tracks of that storage device or devices containing the target data” in paragraph 0061; “If the read operation does not complete before expiration of the time period, the original read request may be cancelled (block 420), and the read operation restarted or reissued (block 430) to read (block 440) the requested data from the same address but from a storage device or devices in the secondary storage system instead of the primary storage system as originally intended” in paragraph 0062; “Accordingly, if a load-balancing read-from-secondary policy has been implemented (block 510), read operations may be redirected to the secondary storage system instead of the primary storage system, such that one or more read operations will complete (block 520) from the secondary storage system rather than from the primary storage system” in paragraph 0070]; and
redirecting, by one or more processors, at least one sequential read stream to the secondary storage [e.g., “Reissue Read operation to address in secondary storage system” at step 430, “Read I/O completes from secondary storage system” at step 450 in fig. 4; “Accordingly, if a load-balancing read-from-secondary policy has been implemented (block 510), read operations may be redirected to the secondary storage system instead of the primary storage system, such that one or more read operations will complete (block 520) from the secondary storage system rather than from the primary storage system” in paragraph 0070].
Though Hyde, II et al teach at least one overdriven disk array of the primary storage the disk array detected as the overdriven-disk array which causes long I/O response time or an excessive delay [e.g., “In a storage system such as a SAN, certain conditions can unduly prolong input/output (I/O) operations which can result in unsatisfactory response times” in paragraph 0009; “A determination (block 410) is made as to whether an excessive delay is encountered in completing the operation” in paragraph 0062], Hyde, II et al do not explicitly disclose the at least one overdriven disk array is detected when the disk array exceeds an I/O capacity. However, Wilkins et al teach at least one disk array causing long I/O response time or an excessive delay due to exceeding an I/O capacity of the disk array being detected as the at least one overdriven-disk array of the primary storage [e.g., “The high workload of disk access commands may be detected in any suitable manner. In one embodiment, the frequency of disk access commands may be used to detect a high workload, for example, when the frequency of disk access commands exceeds a threshold. The frequency may be of the disk access commands, or of the amount of data in the disk access commands. … An execution time for the disk access commands in the disk command queue is determined, which may be based on the amount of data in the disk access commands as well as the mechanical latency (seek and rotational latency) required to execute the disk access commands. The high workload may be detected when the execution time for the disk command queue exceeds a threshold” in col. 2, line 54-col. 3, line 3]. Though Hyde, II et al teach the primary volume comprising the address, Hyde, II et al do not explicitly teach, however Wilkins et al teach the address of the primary volume being a logical block address [e.g., “FIG. 2A shows an embodiment of the present invention wherein the execution time for the disk command queue indicates a high workload, and therefore a number of the disk read commands pending in the disk command queue are selected for migration to the NVSM. In one embodiment, the migration is carried out by reading the data from the disk, writing the data to the NVSM, and updating mapping information (logical block address (LBA) to physical block address (PBA)) so that the read commands are subsequently serviced by the NVSM” in col. 3, lines 3-13].  Hyde, II et al teach the primary volume comprising the address, Hyde, II et al do not explicitly teach, however Wilkins et al teach the address of the primary volume being a logical block address [e.g., “FIG. 2A shows an embodiment of the present invention wherein the execution time for the disk command queue indicates a high workload, and therefore a number of the disk read commands pending in the disk command queue are selected for migration to the NVSM. In one embodiment, the migration is carried out by reading the data from the disk, writing the data to the NVSM, and updating mapping information (logical block address (LBA) to physical block address (PBA)) so that the read commands are subsequently serviced by the NVSM” in col. 3, lines 3-13]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two teachings because they both teach at least one disk array of the primary storage is accessed using the address and is detected as the overdriven disk array caused by a long I/O response time and   Wilkins et al’s teaching of the at least one disk array exceeding an I/O capacity of the disk array as being at least one overdriven-disk array and the primary storage comprising a logical block address would increase feasibility and/or flexibility in determining at least one overdriven disk and in accessing the primary volume of Hyde, II et al.  Though Hyde, II et al teach the read commands to the primary volume reads adjacent area [e.g., “range of extent” in paragraph 0054, “same tracks of a storage device” in paragraph 0056] in the primary volume, Hyde, II et al do not explicitly disclose, however Wilkins et al further teach the identified read commands are in the form of sequential read commands with adjacent addresses or addresses with some recognized patterns in the volume, and are generated into the at least one sequential read stream [e.g., “In yet another embodiment, the migration policy may select data to migrate to the NVSM based on a proximity of LBAs in the disk read commands. For example, sequential or near sequential LBAs may be selected for migration since they are typically associated with individual files accessed by the host” in col. 4, lines 50-55; “A repeating command sequence may be detected by evaluating the disk command queue each time the execution time exceeds a threshold, and identifying repeated disk access commands. A command sequence may be repeated, for example, each time a particular application is launched (e.g., in order to read configuration files). Migrating the data of read commands for repeated command sequences to the NVSM improves performance of the hybrid drive, for example, by decreasing application load time” in col. 4, lines 51-59; REPEATED SEQ? at step 48 in fig. 4].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Wilkins et al’s teaching above including the sequential read commands identified and generated into the read stream in order to increase feasibility in addressing the contiguous reads of the combination and/or performance in storage reading operations as taught.
As to claims 2, 9, and 16, the combination of Hyde, II et al and Wilkins et al teaches monitoring a performance indicator of each disk array in the primary storage, the performance indicator selected from the group consisting of: I/O throughput, I/O rate, and average response time; and wherein said detecting at least one overdriven disk array of the primary storage is responsive to a determination that the performance indicator of at least one disk array exceeds a threshold [e.g., “A determination (block 410) is made as to whether an excessive delay is encountered in completing the operation.  For example, a timer may be set for a predetermined time period or threshold upon issuance of the read operation” in paragraph 0062 of Hyde, II et al; “The high workload of disk access commands may be detected in any suitable manner. In one embodiment, the frequency of disk access commands may be used to detect a high workload, for example, when the frequency of disk access commands exceeds a threshold. The frequency may be of the disk access commands, or of the amount of data in the disk access commands. … An execution time for the disk access commands in the disk command queue is determined, which may be based on the amount of data in the disk access commands as well as the mechanical latency (seek and rotational latency) required to execute the disk access commands. The high workload may be detected when the execution time for the disk command queue exceeds a threshold” in col. 2, line 54-col. 3, line 3 of Wilkins et al].
As to claims 3, 10, and 17, the combination teaches calculating, by one or more processors, respective redirection weights for the sequential read streams; sorting, by one or more processors, the sequential read streams by the redirection weights; and selecting, by one or more computer processors, the one or more of the sequential read streams in order of the redirection weights; wherein the sequential read streams are redirected, by one or more computer processors, according to the selection [e.g., “In one application, the distance from the host to the secondary storage system may be sufficiently short such that the read operation response time from the host to the secondary does not exceed the required response time, if any.  In such an application, the relationship among a required response time (RTreq), a response time threshold (RTth) and a response time (RTsec) from the secondary storage system may be represented as: RTsec+RTth<=RTreq. Hence, the response time threshold (RTth) may be selected to ensure that the sum of the response time threshold (RTth) and the response time (RTsec) from the secondary storage system, would be less than the required response time (RTreq).  The response time (RTsec) from the secondary storage system may be determined from measurements of prior read operations from the secondary storage system, for example” in paragraph 0066 of Hyde, II et al].
As to claims 4, 11, and 18, the combination teaches wherein the redirection weight for each of the sequential read streams is a function of a factor selected from the group consisting of: a percentage of total data for the sequential read stream from the overdriven disk arrays associated with the sequential read stream, and a value of the performance indicator of each of overdriven disk arrays associated with the sequential read stream [e.g., “In accordance with another aspect of the present description, yet another read-from-secondary policy may be selected which determines whether the secondary storage system is geographically closer to the host initiating a particular read operation than is the primary storage system.  If so, such a geographic-based read-from-secondary policy may permit the read operation to be redirected to the secondary storage system to avoid excessively long distance read operations.  In one embodiment, such redirection of read operations may be implemented without waiting for a response time threshold to be reached.  Thus, the geographic-based read-from-secondary policy may be applied to read operations to redirect the read operations when it is recognized that the secondary storage system is at a shorter distance than that of the primary storage system” in paragraph 0068 of Hyde, II et al].
As to claims 5, 12, and 19, the combination teaches prefetching, by one or more processors, data to a memory of the primary storage from the secondary storage based on the one or more of the sequential read streams [e.g., “Thus, for example, cache reads which would otherwise be directed to the cache of a local primary storage system, may benefit from being redirected to the cache of a secondary storage system which is local to the primary storage system” in paragraph 0073 of Hyde, II et al].
As to claims 6, 13, and 20, the combination teaches detecting, by one or more processors, at least one overdriven disk array of the secondary storage; determining, by one or more processors, a secondary volume mapped into the at least one overdriven disk array of the secondary storage; identifying, by one or more processors, secondary sequential read commands to the secondary volume, wherein the secondary sequential read commands are read commands that access adjacent addresses in the secondary volume, or addresses with some recognized patterns in the secondary volume; generating, by one or more processors, at least one sequential read stream comprising a series of the second sequential read commands to the secondary volume; and redirecting, by one or more processors, one or more of the at least one sequential read stream back to the primary storage [e.g., “In the configuration illustrated in FIG. 1, the storage system 4a and the data storage 6a have been configured as a primary storage system and the primary storage, respectively.  Similarly, the storage system 4b and its data storage 6b have been configured as a secondary storage system and a secondary storage, respectively.  Hence, in the configuration depicted in FIG. 1, the storage system 4a will be referred to as a primary storage system 4a and the data storage 6a will be referred to as a primary storage 6a.  Similarly, the storage system 4b will be referred to as a secondary storage system 4b and the data storage 6b will be referred to as a secondary data storage 6b.  It is appreciated that the storage systems and storages may be reconfigured to change the associated primary and secondary roles within a copy relationship” in paragraph 0027, “However, in the event that an excessive delay is also experienced for the read operation redirected to the secondary storage system, the read operation may be redirected back to the primary storage system.  In one embodiment, an option of redirecting the read operation back to the secondary storage system after it has already been redirected to the secondary storage system, may be disabled to prevent the read operation from being ‘ping ponged’ back and forth between the primary and secondary storage systems” in paragraph 0073 of Hyde, II et al].
As to claims 7 and 14, the combination teaches wherein the at least one disk array is RAID array [e.g., “The storages 6a, 6b may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device (DASD), Redundant Array of Independent Disks (RAID) array, virtualization device, tape storage, flash memory, etc.” in paragraph 0037 of Hyde, II et al].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        5/16/2022